[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MOTION FOR FACTUAL CORRECTION
Petitioner Joe Edward Singletary, through undersigned counsel, respectfully moves this Court to correct a factual error contained in footnote 2 of the Court's Memorandum of Decision dated August 24, 1999. The footnote indicates that undersigned counsel asked for extended time to attend the Advocacy Center; however, Respondent's attorney, Attorney Gerard Eisenman, actually made that request, which is contained in the Habeas Transcript at page 20, lines 8 through 12. A copy of that page is attached hereto for the Court's convenience.
                         Respectfully submitted,
By____________________________ Judith M. Wildfeuer Special Deputy Assistant Public Defender Office of the Chief Public Defender Habeas Corpus Unit CT Page 11947 30 Trinity Street — 4th Floor Hartford, CT 06106 Juris Number 409411 Telephone: (860) 509-6436 Facsimile: (860) 509-6498 Counsel for the Petitioner
                              CERTIFICATION
I hereby certify that a copy of the foregoing was mailed on August 25, 1999, to Petitioner, to Attorney Gerard Eisenman, Office of the State's Attorney, 1061 Main Street, Bridgeport, CT 06604, to Attorney Linda Howe, Office of the State's Attorney, 1061 Main Street, Bridgeport, CT 06604, and to Emily J. Lebovitz, Reporter of Judicial Decisions, Supreme Court Building, Drawer N, Station A, Hartford, CT 06106.
By:___________________________ Judith M. Wilderfeuer
THE COURT : Do you have any other witnesses?
MS. WILDFEUER I have no other witnesses.
THE COURT: So you rest?
MS. WILDFEUER: I rest.
MR. EISENMAN: I have no witnesses, Your Honor.
THE COURT: All right. Do you desire briefs?
MS. WILDFEUER: I think so, Your Honor.
         MR. EISENMAN: Your Honor, if we're going to do briefs, I would ask the Court for a little extended time, because I'm going to be out-of-state next week, down at the Advocacy Center in South Carolina, so I will need a little time.
         THE COURT: All right. How long do you need, counsel? I don't know, are you ordering a transcript, or —
MS. WILDFEUER: I think I would like to order a transcript, Your Honor. CT Page 11948
         THE COURT: That will take care of your week's delay.
         MS. EISENMAN: Thank you, Your Honor. I noticed the smile that came across the reporter's face when she heard that she had the — the luck of doing another transcript.
         THE COURT: Thirty days after you receive the transcript?
MS. WILDFEUER: I think so, Your Honor.
THE COURT: And you want to reply — just reply to